         Case 1:18-cv-01022-CFH Document 69 Filed 01/28/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK


 CAMBRIDGE VALLEY MACHINING, INC.


                       Plaintiff,                         Civil Action No. 18-cv-1022-CFH

        -against-

 HUDSON MFG LLC, HUDSON STANDARD LLC,
 BILLIE HUDSON III, AND LAUREN HUDSON

                       Defendants.



                    NOTICE OF MOTION FOR SUMMARY JUDGMENT



       PLEASE TAKE NOTICE that upon the accompanying Declaration of James D. Moore,

the exhibits thereto, together with the Statement of Material Facts, the accompanying

Memorandum of Law, and upon all the pleadings and proceedings herein, Plaintiff Cambridge

Valley Machining, Inc. will move on February 27, 2020 pursuant to Federal Rule of Civil

Procedure 56(a) for an order granting summary judgment.
        Case 1:18-cv-01022-CFH Document 69 Filed 01/28/20 Page 2 of 3



Dated: January 28, 2020

                                   BOIES SCHILLER FLEXNER LLP



                                   By:    /s/ Adam R. Shaw
                                          Adam R. Shaw (Bar No. 502142)
                                          John F. Dew (Bar No. 603035)
                                          30 S. Pearl St., 11th Floor
                                          Albany, NY 12207
                                          Telephone: (518) 434-0600
                                          Facsimile: (518) 434-0665
                                          E-mail: ashaw@bsfllp.com
                                                  jdew@bsfllp.com


                                          Attorneys for Plaintiff Cambridge Valley
                                          Machining, Inc.




                                      2
         Case 1:18-cv-01022-CFH Document 69 Filed 01/28/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Adam R. Shaw, hereby certify that on January 28, 2020, I caused the foregoing to be

filed electrionically with the Clerk of the Court using the CM/ECF System. I further certify that

the above document was served on all parties by the Court’s CM/ECF system.

                                                    /s/ Adam R. Shaw
                                                    Adam R. Shaw




                                                3
